Citation Nr: 0301908	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  94-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ankle 
arthritis.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder, with dysthymic disorder, 
prior to January 10, 2001.  

3.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder, with dysthymic disorder. 

4.  Entitlement to a compensable initial rating for a corneal 
scar, residual of a left eye injury, prior to February 11, 
1994.

5.  Entitlement to an initial rating in excess of 10 percent 
for a corneal scar, residual of a left eye injury. 

6.  Entitlement to an initial compensable rating for rupture 
of the long head of the right biceps muscle.

7.  Entitlement to financial assistance in the purchase of 
specially adapted housing or a special home adaptation grant.

8.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

(The issues of entitlement to service connection for right 
ankle arthritis, entitlement to service connection for a left 
shoulder disability, and entitlement to service connection 
for a right shoulder disability, will be the subject of a 
later decision of the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland Oregon.

In a May 1996 decision, the Board remanded the veteran's 
claims for service connection for a bilateral knee 
disability, a bilateral ankle disability, a right arm muscle 
disability, a bilateral hearing loss disability, and for 
residuals of a left eye injury.  The May 1996 Board decision 
also remanded the veteran's claim for an increased rating for 
post-traumatic stress disorder.  By rating action in July 
1998, the veteran was granted service connection for 
bilateral knee disability, for a right arm muscle disability, 
for bilateral hearing loss, and for residuals of a left eye 
injury.  Consequently, of the six claims remanded by the 
Board in May 1996, only the issues relating to service 
connection for bilateral ankle disability, and for an 
increased rating for post-traumatic stress disorder are still 
currently before the Board.

The veteran disagreed with the ratings assigned for his left 
eye disability and right arm muscle disability by the July 
1998 rating action.  Since the veteran went on to perfect 
appeals for an increased initial rating for residuals of a 
left eye injury and for an increased initial rating for 
rupture of the long head of the right biceps muscle, these 
issues are currently before the Board.

The RO granted the veteran a total rating for compensation 
purposes based on individual unemployability by rating action 
in November 2000.  The total rating was granted effective 
from January 28, 1991.

By rating action in December 2001 the RO denied eleven 
additional claims submitted by the veteran.  These included 
claims that there was clear and unmistakable error in 
previous RO decisions.  However, the veteran only submitted a 
notice of disagreement with respect to four of the eleven 
claims denied by the RO in that decision.  The veteran also 
submitted a timely substantive appeal with respect to those 
four issues.  Consequently, only those four of the eleven 
issues, entitlement to service connection for left shoulder 
disability, entitlement to service connection for right 
shoulder disability, entitlement to specially adapted housing 
or special home adaptation grant, and entitlement to 
automobile and adaptive equipment or for adaptive equipment, 
are currently before the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral shoulder 
disability, and his claim for entitlement to service 
connection for a right ankle disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Competent evidence of record establishes the veteran has 
left ankle arthritis due to service.  

2.  The schedular criteria for rating PTSD, in effect prior 
to, and from, November 7, 1996, are equally favorable to the 
veteran.

3.  Prior to January 10, 2001, the veteran's service-
connected post-traumatic stress disorder, with dysthymic 
disorder, had been manifested by symptoms of irritability, 
depression and nightmares, resulting in no more than 
considerable impairment of social and industrial 
adaptability, and no more than occupational and social 
impairment with reduced reliability and productivity.

4.  From January 10, 2001, the veteran's service-connected 
post-traumatic stress disorder, with dysthymic disorder, has 
been manifested by increased symptoms of irritability, 
depression and nightmares, resulting in no more than severe 
impairment of social and occupational functioning, and no 
more than occupational and social impairment with 
deficiencies in most areas, including such as work.

5.  Prior to February 11, 1994, the veteran had not been 
shown to have any loss of corrected visual acuity of the left 
eye.

6.  From February 11, 1994, the veteran's service-connected 
left eye disability, a corneal scar, resulted in best 
corrected visual acuity of 20/60 in the left eye.

7.  Competent evidence of record establishes that further 
deterioration of the veteran's left eye visual acuity 
resulted from non service-connected macular degeneration and 
glaucoma.

8.  The veteran's rupture of the long head of the biceps 
muscle of the right arm results in no more than slight 
disability of the biceps muscle.

9.  The veteran is not service connected for a disability 
manifested by loss, or permanent loss of use, of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.

10.  The veteran does not have loss or loss of use of a lower 
extremity or of both hands or blindness due to service-
connected disability.


CONCLUSIONS OF LAW

1.  Left ankle arthritis was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  The criteria for an initial rating in excess of 50 
percent for post-traumatic stress disorder, with dysthymic 
disorder, prior to January 10, 2001, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective from November 7, 
1996).

3.  The criteria for an initial rating in excess of 70 
percent rating for post-traumatic stress disorder, with 
dysthymic disorder, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

4.  Prior to February 11, 1994, the criteria for an initial 
compensable rating for corneal scar, residuals of a left eye 
injury, had not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 
3.383, 4.78, 4.84a, Diagnostic Codes 6009 and 6079 (2002).

5.  The criteria for an initial evaluation in excess of 10 
percent for corneal scar residuals of a left eye injury, have 
not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.383, 4.78, 
4.84a, Diagnostic Codes 6009 and 6079.

6.  The criteria for a compensable initial rating for rupture 
of the long head of the biceps muscle of the right arm have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5305 (2002).

7.  The criteria for entitlement to financial assistance in 
acquiring specially adapted housing or in acquiring special 
home adaptations are not met.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. §§ 3.809, 3.809a (2002).

8.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance, or 
adaptive equipment therefor, have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. § 3.808 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claims, and that which the VA would develop.  He was notified 
by correspondence from the RO, by rating decisions, by 
statements of the case (SOC), and by supplemental statements 
of the case, which notified him of specific requirements of 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the increased rating 
claims, the claim for service connection for left ankle 
arthritis, the claim for entitlement to financial assistance 
in the purchase of specially adapted housing or a special 
home adaptation grant, and the claim for entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating those claims.

The veteran has provided testimony at a hearing before the 
undersigned Member of the Board.  Service medical reports are 
of record, and post-service VA and private medical reports 
have been obtained.  Furthermore, the veteran was provided 
numerous VA examinations.  There is no indication that there 
exists any evidence which has a bearing on the issues decided 
below which has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I.  Service Connection - Left Ankle

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110. 

Specified diseases (i.e. arthritis) manifested or aggravated 
to a compensable degree within the appropriate time period 
shall be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. § 3.309 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792 - 67793 
(Nov. 7, 2002)).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d).

A service record indicates that the veteran had defects to 
the left ankle, including the ankle bone, in September and 
November 1944.  On the September 1945 discharge examination, 
the veteran reported occasional attacks of arthritis in 1944.  
The discharge examination report indicates no musculoskeletal 
defects.

An April 1986 letter from the veteran's sister indicates that 
the veteran had no ankle disability prior to service.  She 
stated that she remembered the veteran coming home on leave 
with a swollen left ankle.  She also remembered that the 
veteran told her that he had hurt it when he fell out of a 
plane while stationed in England.  In an August 1986 letter, 
a high school friend stated that he noticed that the veteran 
favored his left leg when he got back from service, and that 
the veteran attributed that to a left ankle injury in 
service.  In a December 1986 letter, the veteran's ex-wife 
stated that she had been married to the veteran from 1954 
through 1973, and she had known the veteran to have constant 
pain in his ankle during that time.  

A VA outpatient treatment record indicates that the veteran 
complained of left ankle pain and swelling in April 1985.  
The examiner noted that an April 1984 X-ray indicated old 
traumatic changes.  Examination only revealed mild point 
tenderness.

On VA examination in May 1992 the veteran reported that he 
had chronic pain in the ankles, worse on the left.  Ankle 
joint tenderness was mild on the right and moderate on the 
left.  X-rays of the ankles revealed degenerative changes 
bilaterally.  The diagnoses included chronic bilateral ankle 
pain due to degenerative arthritis.

A September 1992 private medical record from M.W.B., M.D., 
indicates that the veteran had a quite significant deformity 
of the left ankle from previous traumatic injury.  The 
veteran reported injuring his ankle injury from jumping out 
of an airplane.

The veteran testified at a Travel Board hearing before the 
undersigned Member of the Board in January 1994.  He stated 
that he sprained his ankles while in service.  The veteran 
asserted that he had a terrible arthritic condition in the 
left ankle and that the left ankle was almost twice as big as 
it should be.  

A May 1997 VA outpatient record indicates that the veteran 
had problems of the left ankle which had been outlined in 
previous notes.  The examiner noted that the left ankle 
disability was totally consistent with a World War II injury 
from parachuting out of a plane.

The veteran was provided a VA examination in September 1998 
and the VA examiner stated that he had reviewed the veteran's 
claims file.  The examiner diagnosed pain in the left ankle 
due to strain on the joint from foot deformity.  The examiner 
noted that the left foot had a history of fracture-
subluxation in the military, and there had been pain, 
weakness and deformity since.  He noted that the original 
left foot problems were mostly in the midfoot and a result of 
muscular strain superimposed on post fracture deformity.  The 
examiner further stated that the veteran's generalized 
weakness included a worsening of the weakness at the ankle 
and that neurology had diagnosed that as inclusion myositis.  
The examiner indicated that the veteran's deformity, with 
moderate weakness, started in the military.  Five years 
previously his weakness worsened and he now needed a brace.  
He estimated that 70 percent of the veteran's need for a 
brace was due to neurologic disease and 30 percent 
represented bracing to help an old post traumatic deformity 
since the military.

In July 2002 the veteran submitted copies of a journal he 
kept while in service.  His journal indicated that he hurt 
his left ankle and both knees when he fell from bomb bay 
doors onto the tarmac in March 1944. 

Service records do indicate that the veteran experienced an 
injury to the left ankle while in service.  No left ankle 
disability was shown on discharge from service, and no left 
ankle disability was shown for many years after discharge 
from service.  However, VA records show that X-rays in April 
1984 revealed that the veteran had old traumatic changes of 
the left ankle.  Left ankle arthritis was also shown on VA X-
rays in May 1992.  Furthermore, in September 1998, a VA 
examiner, after a review of the veteran's claims file, 
expressed the opinion that the veteran's current left ankle 
disability is due to an injury in service.  Accordingly, the 
Board finds that service connection for left ankle arthritis 
is warranted.


II.  Increased Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's increased rating claims stem from the original 
grants of service connection.  Therefore, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (2000).  

A.  Post-Traumatic Stress Disorder

The veteran was granted service connection and a 10 percent 
rating for post-traumatic stress disorder by rating action in 
June 1992.  The grant of service connection and the 10 
percent evaluation were effective from January 28, 1991.  By 
rating action in April 1997 the veteran's initial rating for 
post-traumatic stress disorder was increased to 30 percent.  
By rating action in July 1998 the veteran was assigned a 
higher initial rating of 50 percent for his post-traumatic 
stress disorder, also effective from January 28, 1991.  In an 
August 2001 decision, the RO granted a higher initial rating 
of 70 percent for his post-traumatic stress disorder, with 
dysthymic disorder, effective from January 10, 2001.

An April 1992 statement from the veteran's fiancée indicates 
that the veteran often had trouble sleeping, he had 
nightmares, and that sometimes he woke up screaming.  She 
submitted photocopies of calendar pages dated from January 
1991 to March 1992 in which she had noted the days which the 
veteran had been restless, or had trouble sleeping.

An April 1992 VA social and industrial survey reveals that 
the veteran was neatly dressed and that his memory, both 
recent and remote, seemed intact.  The veteran reported 
recurrent nightmares related to his WW II combat.  He 
indicated that he had very few relationships, other than with 
his girlfriend, and occasional visits to his elderly sister.

On VA psychiatric examination in May 1992 the veteran was 
neatly dressed and he related to the examiner in a friendly 
and cooperative fashion.  The veteran's affect was full and 
appropriate to expressed ideation.  His mood was mildly 
depressed.  Speech was coherent and goal directed without 
evidence of formal thought disorder.  There was no evidence 
of delusional thinking, and hallucinations were not 
described.  The veteran was fully oriented and he 
demonstrated intact recent and remote memory.

The veteran testified at the January 1994 hearing that he 
woke up yelling and screaming from his combat dreams.  He 
stated that he had nightmares and flashbacks.  He reported 
irritability and startle response.  

An August 1996 VA social and industrial survey indicates that 
the veteran was alert, articulate, pleasant, and mild 
mannered.  The veteran reported poor memory, but in general 
he was able to date historical information.  The veteran 
described memories and dreams of his combat experiences.  The 
interviewer noted that the veteran's post-traumatic stress 
disorder symptoms appeared unchanged from earlier 
evaluations.

On VA examination in August 1996 the veteran wore clean and 
causal clothing.  The veteran's mood appeared euthymic.  The 
veteran had mild difficulty recalling recent events.  Memory 
for relevant remote personal detail appeared intact.  The 
veteran registered and recalled three objects after two and 
ten minute delays.  The veteran had adequate attention for 
simple tasks.  There was no evidence of psychosis.  The 
veteran's thoughts were clear, logical and sequential.  No 
evidence of gross cognitive dysfunction was noted.  The 
veteran denied suicidal and homicidal ideation.  The 
veteran's global assessment of functioning (GAF) was noted to 
be 61.  The examiner stated that the veteran had mild to 
moderate symptoms of post-traumatic stress disorder and some 
difficulty in social and occupational function.

The veteran was interviewed by a VA social worker in 
September 1998.  The veteran reported recurring nightmares, 
isolation symptoms, hypervigilence symptoms and depression 
symptoms.

On VA examination in January 1999 the veteran seemed a little 
depressed.  There was no evidence or account of 
hallucinations or delusions.  The veteran had a little 
problem with immediate memory.  The diagnoses included 
chronic, moderate, post-traumatic stress disorder, and 
dysthymic disorder.  The examiner stated that the veteran's 
GAF due to post-traumatic stress disorder was 55.  He 
indicated that if he had included the veteran's depression 
the GAF would be lower.

The veteran was afforded a VA psychiatric examination on 
January 10, 2001.  The veteran was cooperative and adequately 
groomed man who required the use of a walker to enter the 
room.  He admitted to suffering from episodic suicidal 
ideation.  He denied difficulties with homicidal or psychotic 
ideation.  He admitted visual flashbacks of his combat 
experiences whenever he closed his eyes.  He was only able to 
recall two of the five most recent Presidents of the United 
States.  The veteran's speech was clear, coherent and goal-
directed.  He complained of chronically dysphoric and 
irritable mood and he displayed a restricted range of affect.  
The veteran displayed some memory deficits during the 
evaluation, but the deficits did not appear to be significant 
enough to warrant a specific diagnosis.  The examiner opined 
that the veteran appeared to experience moderate social, 
industrial and emotional impairment as a result of his 
symptoms of post-traumatic stress disorder and secondary 
symptoms of depression.  The diagnoses included moderate 
post-traumatic stress disorder, with secondary symptoms of 
depression, and dysthymic disorder, secondary to service-
connected physical disabilities.  GAF due to all psychiatric 
disability was noted to be between 51 and 55.

With regard to the veteran's claim that he is entitled to 
higher initial ratings for post-traumatic stress disorder, 
with dysthymic disorder, the Board notes that the regulations 
with respect to evaluating mental disorders were amended 
effective November 7, 1996.  The RO has properly considered 
both the former version of these regulations, as well as the 
amended version.  Since his appeal was pending at the time 
the applicable regulations were amended, subsequent to 
November 7, 1996 the veteran is entitled to have whichever 
set of regulations--old or new--provide him with a higher 
rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOGCPREC 3-2000.  The Board finds that the schedular 
criteria for rating PTSD, in effect prior to, and from, 
November 7, 1996, are equally favorable to the veteran.

A 50 percent evaluation under the former criteria 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

A 50 percent evaluation under the new criteria contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

The Board finds that prior to January 10, 2001, the veteran 
did not meet the requirements for an initial rating in excess 
of 50 percent under the former criteria for the rating of 
mental disorders.  On VA examination in May 1992 the veteran 
was only mildly depressed, the veteran's affect was full and 
appropriate, and his speech was coherent and full, without 
evidence of formal thought disorder.  The August 1996 VA 
examiner found the veteran to be of euthymic mood and to have 
only mild difficulty recalling recent events.  The examiner 
stated that the veteran had from mild to moderate symptoms of 
post-traumatic stress disorder, with some difficulty in 
social and occupational function.  In January 1999, a VA 
examiner stated that the veteran was a little depressed and 
he had a little problem with immediate memory.  There was no 
evidence of hallucinations.  The examiner noted that the 
veteran had moderate symptoms of post-traumatic stress 
disorder.  While the veteran has reported nightmares, sleep 
disturbance, startle response, and irritability, the medical 
evidence prior to January 10, 2001 reveals that the veteran 
did not have such impairment of in the ability to establish 
and maintain effective or favorable relationships with people 
resulting in severe impairment in the ability to obtain or 
retain employment.  Accordingly the Board finds that the 
veteran's psychiatric symptoms prior to January 10, 2001 more 
nearly met the requirements for a 50 percent rating under the 
former criteria for the rating of mental disorders, and that 
a higher initial rating prior to January 10, 2001 under the 
former criteria for the evaluation of mental disorders is not 
warranted.  

For the time period from November 7, 1996 to January 10, 
2001, the Board is of the opinion that the veteran also did 
not meet the criteria for an initial rating in excess of 50 
percent for post-traumatic stress disorder under the current 
criteria for the evaluation of mental disorders either.  The 
Board notes that the medical evidence from November 7, 1996 
to January 10, 2001 revealed that the veteran was dressed 
appropriately, and that he had good hygiene.  His speech was 
clear and goal directed.  He was only found to have slight 
problems with memory, and he was not found to have suicidal 
or homicidal ideation.  He did not exhibit delusional 
thinking and he did not have hallucinations.  The medical 
evidence did not reveal suicidal ideation; obsessional 
rituals which interfere with routine activities; illogical 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Accordingly, the veteran did not meet the 
requirements for a rating in excess of 50 percent at any time 
from November 7, 1996 to January 10, 2001, under the new 
criteria either.  

As noted above, the veteran has been assigned a 70 percent 
rating for post-traumatic stress disorder from January 10, 
2001.  The Board is of the opinion that from January 10, 
2001, the veteran did not meet the criteria for a 100 percent 
rating for post-traumatic stress disorder under either the 
current or the former regulations for the evaluation of 
mental disorders.  On VA examination in January 10, 2001, the 
veteran reported suicidal ideation, depression, and 
irritability.  He exhibited restricted range of affect and 
some memory deficit.  However, the examination report also 
revealed the veteran to be adequately groomed and 
cooperative.  His speech was clear coherent and goal-
directed.  He had not had delusions, hallucinations or 
suicidal ideation.  Furthermore the VA examiner expressed the 
opinion that the veteran's psychiatric symptoms resulted in 
only moderate social and industrial impairment.  Accordingly, 
the Board finds that from January 10, 2001 the veteran's 
post-traumatic stress disorder, with dysthymic disorder, 
symptoms did not result in total social and occupational 
impairment and that the veteran therefore did not meet the 
requirements for a 100 percent rating under either the 
current or the former criteria for the rating of mental 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).

As noted above, the veteran did not meet the criteria for a 
rating in excess of 50 percent prior to January 10, 2001 
under either the current or the former criteria for the 
rating of mental disorders.  He also did not meet the 
criteria for a rating in excess of 70 percent from January 
10, 2001 under either the current or the former criteria for 
the rating of mental disorders.  As such, the preponderance 
of the evidence is against a finding that the veteran meets 
the criteria for higher initial staged ratings.  See 
Fenderson.


B.  Left Eye

The veteran was granted service connection and a 
noncompensable rating for a left eye corneal scar, residual 
of a left eye injury, by rating action in July 1998.  Service 
connection was granted effective from January 28, 1991.  By 
rating action in May 2002 the veteran was granted an 
increased initial rating of 10 percent, effective from 
February 11, 1994.  The veteran maintains that he is entitled 
to higher ratings for his service-connected left eye 
disability.

The veteran's September 1945 discharge examination report 
reveals that the veteran had 20/20 vision in both eyes.  

A February 11, 1994 letter from a VA physician indicates that 
the veteran had decreased vision in the left eye secondary to 
a corneal scar.  The visual acuity of the left eye was 20/80-
, and the veteran had significant astigmatism and glare 
symptoms from the scar.

The veteran was seen at the Oregon Eye Center in March 1994.  
The diagnoses included bilateral combined mechanism glaucoma, 
bilaterally, nuclear sclerotic cataracts, bilaterally, left 
corneal scar, apparent old macular scar on the left, and 
refractive error.  The physician noted that the veteran's 
best corrected vision of the left eye was 20/80+2.  It was 
opined that there was possible old scar tissue in the form of 
gliosis over and around the left macula which could represent 
an old traumatic injury to the macula area.

On VA eye examination in January 1999 the clinical impression 
was bilateral age-related macular degeneration, worse in the 
left eye, corneal scar from an old traumatic injury in the 
left eye, and chronic narrow angle and combined mechanism 
glaucoma in both eyes.  Best corrected vision of the left eye 
was count fingers at six feet.

In an April 1999 letter, a physician at the Oregon Eye Center 
stated that he believed that the veteran's underlying 
condition of traumatic left corneal and macular scar had 
grown worse as a result of age related macular degeneration.  
The veteran's visual acuity was noted to be 20/40 in the 
right eye and 20/LP in the left eye.   

On VA examination in November 1999 the veteran was noted to 
have uncorrected visual acuity of 20/60 in the right eye and 
no light perception in the left eye.  The veteran had 
combined mechanism glaucoma, under adequate treatment.  He 
was also noted to have severe age-related macular 
degeneration which had caused loss of vision in the left eye.  
The veteran additionally showed a central corneal scar in the 
left eye, and a healed laceration in the left eyebrow area.  
In a January 2000 addendum, the VA examiner stated that the 
veteran was totally blind in the left eye.  He noted that the 
macular degeneration would not make a corneal scar worse, but 
that it was impossible to say how much of the veteran's 
visual loss was due to his corneal scar.  He further noted 
that it was highly unlikely that the corneal scar contributed 
to the veteran's total loss of vision in the left eye. 

The veteran submitted a June 2001 letter from an 
ophthalmologist at the Bend Memorial Clinic.  The examiner 
stated that the veteran had had best corrected visual acuity 
in his left eye of approximately 20/60 due to the corneal 
scar, prior to the development of severe macular 
degeneration.  She noted that the veteran's visual acuity in 
the left eye was now down to light perception, which had been 
largely due to the macular degeneration and glaucoma.

A VA physician reviewed the veteran's records in February 
2002.  The examiner noted that the veteran's separation 
physical examination indicated that the veteran had 20/20 
vision in both eyes.  He opined that glaucoma in the left eye 
would not be related to the corneal scar.  He stated that the 
corneal scar would have made the veteran's vision worse, but 
would not affect the course of the glaucoma.  The examiner 
further stated that it was impossible to state how much of 
the left eye decreased vision was secondary to the corneal 
scar, but that it could be assumed that it was significant.

The best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2002).  To calculate the appropriate disability rating for 
loss of central vision when impairment of only one eye is 
service-connected, the other, nonservice-connected, eye is 
assumed to have normal visual acuity, unless that nonservice-
connected eye is blind.  38 C.F.R. § 3.383(a).

As service connection is not in effect for decreased vision 
in the right eye and since the veteran is not blind in the 
right eye, vision in that eye is considered to be 20/40 or 
better for rating purposes.  Visual acuity of the service-
connected left eye is evaluated as noncompensable when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is worse than 20/40, but is 20/100 
or better.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  

The veteran was noted to have 20/20 vision in the left eye 
upon discharge from service.  The record contains no evidence 
that the veteran had best corrected vision worse than 20/40 
in the left eye until February 11, 1994.  Accordingly, the RO 
correctly assigned the veteran a noncompensable initial 
rating prior to February 11, 1994.

The medical evidence from February 11, 1994 has indicated 
rapidly deteriorating vision in the left eye, eventually 
leading to blindness in that eye.  However, the medical 
evidence consistently indicates that the deteriorating 
eyesight was due to the veteran's non service-connected 
disabilities, age related macular degeneration and glaucoma.  
In a June 2001 letter, a private ophthalmologist expressed 
the opinion that the veteran's service-connected corneal scar 
resulted in best corrected visual acuity of 20/60.  She is 
the only ophthalmologist who has expressed an opinion as to 
the extent of veteran's vision loss due solely to the 
service-connected corneal scar.  She noted that thereafter 
the veteran's developed vision loss due to severe macular 
degeneration.  Since 20/60 is worse than 20/40 and better 
than 20/100, the veteran meets the criteria for a 10 percent 
rating, and no higher, for a corneal scar residual of a left 
eye injury.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

The Board notes that the veteran's left eye visual fields 
were not shown to be affected by the service-connected 
corneal scar.  The veteran's left eye visual fields were 
shown to be destroyed by the veteran's non service-connected 
eye disabilities.  Accordingly, a higher evaluation based on 
impairment of visual fields is not warranted.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2002).


C.  Biceps

The veteran maintains that he is entitled to an initial 
compensable rating for rupture of the long head of the biceps 
muscle of the right arm.  The veteran was granted service 
connection and a noncompensable initial rating for his right 
biceps muscle rupture, by rating action in July 1998.  
Service connection was granted effective from January 28, 
1991.

At the January 1994 hearing the veteran stated that he 
injured his right biceps muscle on a gun turret while in 
service.  He reported that at the time of injury he had a 
sharp pain and burning type sensation.  He stated that he was 
not aware of what he had done for three or four days, until 
he showered and saw his right arm in the mirror.  The veteran 
testified that he had sought treatment, but that the flight 
surgeon told him that there was nothing that could be done 
for him.  The veteran stated that his right biceps only 
bothered him when he performed twisting motions, such as when 
using a screwdriver.  He also stated that his right arm was 
weaker than his left arm.

On VA examination in May 1992, the veteran reported that he 
had right upper arm pain with heavy lifting.  The veteran was 
noted to be right handed.  There was obvious rupture of the 
right biceps tendon, with the biceps muscle lying distally in 
the arm.  There was no tenderness of either arm.  There were 
three well healed scars anterior to the muscle bulges of 2 
centimeters each.  The pertinent diagnosis was ruptured long 
head of right biceps tendon resulting in continued pain, 
muscular deformity, and muscular weakness.

On VA hospitalization in November 1995, muscle group testing 
revealed the veteran to have deltoid triceps and biceps 
antalgic with 4-/5 strength.  Distal upper extremity strength 
was 5/5 throughout.

On VA examination in January 2001 the examiner noted that the 
veteran's right upper extremity was moderately weak due to 
his biceps muscle tear.  But the examiner then noted that the 
veteran's left upper extremity was also weak.  The examiner 
did not think that the biceps muscle tear itself played much 
of a role in the veteran's problems, but that the problem was 
basically due to the veteran's generalized arthritic 
condition.  

The Board notes that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed during the 
pendency of this appeal.  The rating criteria remained the 
same.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, here, the 
changes made to 38 C.F.R. § 4.56 were not substantive for 
this appellant and thus neither is more favorable to the 
appellant's claim.

Under the current regulation, objective findings of a slight 
muscle disability are a minimal scar, no evidence of fascial 
defect, atrophy or impaired tonus, no impairment of function 
or metallic fragments retained in the muscle tissue.  38 
C.F.R. § 4.56(d)(1)(iii).

Objective findings of a moderate muscle disability are 
manifested by entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(iii).

Objective findings of a moderately severe muscle disability 
are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)(iii).

Objective findings of a severe muscle disability are 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, muscles swell and harden abnormally in 
contraction, tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  Other 
signs of severe muscle disability include X-ray evidence of 
intermuscular trauma, adhesion of scar to bone where bone is 
normally protected by muscle, diminished muscle excitability, 
visible or measurable muscle atrophy, and adaptive 
contraction of an opposing group of muscles.

The appellant is right-handed and thus only the ratings 
associated with the major hand will be discussed.

Diagnostic Code 5305 provides criteria for rating damage to 
Muscle Group V, flexor muscles of elbow, including the (1) 
biceps, the (2) brachialis and the (3) brachioradialis.  The 
function of Muscle Group V is to allow elbow supination (1) 
(the long head of the biceps is stabilizer of the shoulder 
joint); and flexion of the elbow (1, 2, 3).  38 C.F.R. Part 
4, Diagnostic Code 5305.  A 40 percent evaluation is assigned 
for severe injury; a 30 percent evaluation for a moderately 
severe injury to Muscle Group V; a 10 percent evaluation for 
a moderate injury; and a noncompensable evaluation for slight 
injury.

The Board notes the veteran has reported that the injury was 
not caused by shrapnel entering his arm, but by the veteran's 
striking his arm against a gun turret.  The veteran has also 
reported that after the initial injury he did not know that 
he had had any residuals of the injury for several days.  The 
record does not reveal that the veteran ever received 
treatment for his right biceps muscle tear after discharge 
from service.  While the May 1992 VA examiner indicated that 
the veteran had pain and muscular weakness due to the right 
biceps muscle injury, the remaining greater weight of the 
evidence reveals otherwise.  The November 1995 VA examiner 
noted that distal upper extremity strength was 5/5 
throughout.  Furthermore, the January 2001 VA examiner noted 
that both of the veteran's upper extremities were weak.  He 
was of the opinion that the veteran's biceps muscle tear had 
not had much effect on the veteran's right arm weakness, and 
he attributed the veteran's arm weakness to a generalized 
arthritic condition.  

The record does not reveal that the veteran has loss of deep 
fascia or muscle substance.  Nor does the weight of the 
evidence show that the veteran has impairment of tonus and 
loss of power, or lowered threshold of fatigue when compared 
to the sound side.  Consequently, the preponderance of the 
evidence is against a higher evaluation, as the evidence does 
not indicate a moderate muscle injury. 

Since the veteran's has not met the criteria for a 
compensable initial rating for rupture of the long head of 
the biceps muscle of the right arm at any time since the 
award of service connection, staged compensable ratings are 
not for assignment.  Fenderson.

D.  Extraschedular Evaluation

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2002), have been considered but 
there is no basis for referral in this regard.  The Board 
notes that the veteran has been retired for many years.  The 
Board is of the opinion that the ratings assigned for the 
veteran's service-connected post-traumatic stress disorder, 
left eye corneal scar, and right biceps muscle injury 
appropriately compensate the veteran for any reduced ability 
to perform work.  The Board finds that there is no evidence 
of frequent hospitalization or marked interference with 
employment due to the veteran's service-connected post-
traumatic stress disorder, left eye corneal scar, and right 
biceps muscle injury that is exceptional so as to preclude 
the use of regular rating criteria.  Therefore, referral for 
an increased evaluation on an extraschedular basis is not 
warranted for the veteran's service-connected post-traumatic 
stress disorder, left eye corneal scar, and right biceps 
muscle injury disabilities.  


III. Specially Adapted Housing or Special Home Adaptation

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

In order to qualify for financial assistance in acquiring 
specially adapted housing or in acquiring special home 
adaptations, the above cited law and regulations require that 
a veteran have disabilities meeting specific criteria.  In 
this case the veteran does have blindness (or light 
perception only) in the left eye.  However, the physicians 
have indicated that the blindness is not due to the veteran's 
service-connected corneal scar, but to his non service-
connected macular degeneration.  Since the veteran's left eye 
blindness is not due to a service-connected disability, this 
disability may not be considered for purposes of granting 
benefits for special adaptive housing or for a home 
adaptation grant.  Similarly, while the record indicates that 
the veteran has very significant disability of the lower 
extremities, such disability is primarily due to non service-
connected rheumatoid arthritis and inclusion myositis.  The 
medical records do not show that the veteran's service-
connected left ankle and knee disabilities result in the 
equivalent of loss of use of the left lower extremity.  The 
medical evidence also does not show that the veteran's 
service-connected right knee disability results in the 
equivalent of loss of use of the right lower extremity.  
Furthermore, the veteran has not been shown to have 
disability resulting in the equivalent of the loss or loss of 
use of one upper extremity, or the equivalent of anatomical 
loss or loss of use of both hands.  In the absence of 
evidence establishing that he meets any of the specific 
criteria set forth above, there is no basis in the law for 
granting financial assistance in acquiring specially adapted 
housing or in acquiring special home adaptations in this 
case.

IV.  Financial assistance for purchase of an automobile, or 
for automobile adaptive equipment

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 C.F.R. § 3.808.  In the event 
that the veteran does not meet the criteria for financial 
assistance in purchasing an automobile or other conveyance, 
if he has ankylosis of one or both knees or one or both hips 
due to service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 C.F.R. § 
3.808(b)(iv).

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefor.  The veteran does not claim, and the evidence does 
not show that the veteran has ankylosis of either knee or 
either hip.  The VA examinations do not show that the veteran 
has disability manifested by loss or permanent loss of use of 
one or both feet, by loss or permanent loss of use of one or 
both hands, or by permanent impairment of vision of both 
eyes.  On VA examination in January 2001 it was noted that 
the veteran walked with a wheeled walker and that he used a 
cane intermittently.  Examination of the veteran's more 
severely disabled knee revealed that the veteran had left 
knee range of motion from 0 to 100 degrees and there was no 
sign of instability.  VA examination of the veteran's left 
ankle in September 1998 indicated that the veteran had some 
pain in the left ankle due to strain on the foot due to foot 
deformity.  The examiner noted that left ankle weakness was 
due to the veteran's non service-connected inclusion 
myositis.  Absent evidence demonstrating that the veteran has 
a qualifying service-connected disability meeting the above 
described requirements, the claim for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor, must be denied.




ORDER

Entitlement to service connection for a left ankle arthritis 
is granted.

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder, with dysthymic disorder, 
prior to January 10, 2001, is denied.  

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder, with dysthymic disorder, is 
denied. 

Entitlement to a compensable initial rating for a corneal 
scar, residual of a left eye injury, prior to February 11, 
1994, is denied.

Entitlement to an initial rating in excess of 10 percent for 
a corneal scar, residual of a left eye injury, is denied.

Entitlement to an initial compensable rating for rupture of 
the right long head of the right biceps, is denied.

Entitlement to financial assistance in acquiring specially 
adapted housing, or in acquiring special home adaptations, is 
denied.

Entitlement to financial assistance in purchasing an 
automobile or other conveyance, or in acquiring automobile 
adaptive equipment, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

